Citation Nr: 1436018	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  08-14 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to January 18, 2012, and in excess of 70 percent thereafter.

2.  Entitlement to service connection for diabetes mellitus, to include as secondary to Hepatitis C.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a respiratory disability.

5.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1971 to August 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  The RO denied entitlement to service connection for all of the Veteran's claimed disabilities except PTSD.  The RO granted service connection for PTSD and assigned a 10 percent disability rating with which the Veteran timely disagreed.  In a May 2009 decision, the RO assigned an initial 50 percent disability rating for PTSD.  In a December 2012 decision, the RO assigned a 70 percent disability rating for PTSD from January 18, 2012.  The Veteran has not indicated that the evaluations satisfy his claim so the matter remains on appeal.

These issues were previously before the Board in December 2011.  At that time, the Board remanded the issues for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A December 2011 Board remand requested the RO obtain additional VA and private treatment records, request clarification as to whether the Veteran had ever applied for SSA disability records, and obtain additional VA examinations.  The RO sent the Veteran a letter in December 2011 requesting he identify any outstanding treatment records and whether he had applied for Social Security Administration (SSA) records.  The Veteran did not respond.

As noted in the December 2011 Board remand, VA has a duty to obtain SSA records when they may be relevant.  Although the Veteran did not respond to the December 2011 RO letter, the Veteran informed January 2012 VA mental disorders examiner that he had been unable to obtain SSA benefits.  The Board has determined there is evidence to suggest that the Veteran has applied for SSA disability benefits, and therefore, the AOJ must contact SSA to obtain any potentially pertinent records. 

In addition, though the Veteran did not respond to the December 2011 letter, the AOJ should again ask the Veteran to identify and sign authorizations for any outstanding private treatment records to include Hartford Vet Center and St. Francis Hospital.  Any outstanding VA records dated after December 2011 should also be added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Ascertain if the Veteran has received any VA, non-VA, or other pertinent medical treatment that is not evidenced by the current record.  Specifically, obtain VA treatment records dated after December 2011 and provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file - to specifically include, but not limited to, records from the Hartford Vet Center dated prior to October 2007 and after September 2008 and records from St. Francis Hospital dated in November and December 2011.  Obtain any identified private records and associate them with the claims folder.  If unsuccessful in obtaining any medical records identified by the Veteran, inform him and provide him an opportunity to submit copies of the outstanding medical records.

2.  Concurrent with the above development, take appropriate steps to obtain from the SSA a copy of the evidence relied on in any decision regarding his eligibility for disability benefits.  If the records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies of such documents in his possession.

3.  Readjudicate the Veteran's claims.  If the claims are not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



